Citation Nr: 1019933	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and a dysthymic disorder. 

2.  Entitlement to a compensable rating for a left ankle 
sprain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the above claims.  When this case was 
originally before the Board in August 2008, it was remanded 
for further development. 

The Veteran's VA treatment records indicate that he has been 
diagnosed with a dysthymic disorder and has undergone group 
and individual therapy for anger management and relationship 
problems.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Not 
surprisingly, because Clemons had not yet been issued when 
this case was adjudicated, the RO has not considered 
alternative current conditions within the scope of the filed 
claim.  Thus, a de novo review by the RO of the issue of 
service connection for an acquired psychiatric, to include 
PTSD and a dysthymic disorder, is warranted and the issue has 
been re-characterized as noted on the title page.

The issue of entitlement to service connection for 
sacroiliitas, including as secondary to his service-connected 
lumbar spine disability, has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See October 2005 notice of disagreement.  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The Veteran's left ankle disability is manifested by plantar 
flexion to 50 degrees and dorsiflexion limited to 0 degrees.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but not higher, for a 
left ankle sprain have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.71a, Diagnostic 
Code (DC) 5003, 5024, 5258, 5270-5274 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In regard to his left ankle claim, the Veteran has received 
all essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An 
RO letter dated in March 2005 informed the Veteran of all of 
the elements required by 38 C.F.R. § 3.159(b), as stated 
above.  Additionally, a letter outlining the specific rating 
criteria for an increased rating for an ankle disability were 
provided to the Veteran in August 2008, before the claim was 
readjudicated in the January 2010 supplemental statement of 
the case.  The Veteran's statements also evidence his 
awareness of the type of evidence necessary to substantiate 
his claim. 

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, and has 
provided him with a VA examination.  In this regard, the 
Board notes that, at his November 2009 VA examination, the 
Veteran specifically reported that he has not received any 
treatment for his left ankle for 20 years.  Moreover, the 
Board is satisfied that the RO has substantially complied 
with the Board's August 2008 remand directives.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that, in August 2008, 
it directed the RO to provide the Veteran with notice of the 
specific rating criteria for an increased rating for an ankle 
disability and to schedule the Veteran for a VA orthopedic 
examination.  In this regard, the Board notes that, in August 
2008, the Veteran was provided with a notice letter outlining 
the specific rating criteria for an increased rating for an 
ankle disability, and in November 2009, the Veteran was 
afforded a VA orthopedic examination that addressed the 
specific rating criteria for ankle disabilities. 

Accordingly, the duty to assist has been satisfied and there 
is no reasonable possibility that any further assistance to 
the Veteran by VA would be capable of substantiating his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.



II.  Increased Rating for Left Ankle Sprain

The Veteran was originally granted service connection for a 
left ankle sprain in a March 1986 rating decision and was 
assigned a noncompensable evaluation, effective February 8, 
1985, pursuant to 38 C.F.R. § 4.71a, DC 5271.  In December 
2004, the Veteran submitted a claim for an increased rating 
for his left leg injury, reporting that his disability was 
worse than it was currently rated.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  However, as 
discussed below, the record reflects that the Veteran's 
disability has remained constant with respect to the 
applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id. 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  
The United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of, or overlapping with, the symptomatology of the other 
conditions.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

As noted above, the Veteran's left ankle disability is rated 
under 38 C.F.R. § 4.71a, DC 5271, which evaluates limitation 
of motion in the ankle.  Under this diagnostic code, moderate 
limitation of motion warrants a 10 percent rating, while 
marked limitation of ankle motion warrants a 20 percent 
rating.  Where, as here, the schedule does not provide a zero 
percent evaluation for a particular diagnostic code, a zero 
percent evaluation will be assigned when the requirements for 
a compensable evaluation are not met.  38 C.F.R. § 4.30.  

The schedule of ratings does not define the terms "slight," 
"moderate," and "severe;" rather than applying a 
mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6.  However, the Board 
notes that the average normal range of motion in the ankle is 
0 to 20 degrees of ankle dorsiflexion and 0 to 45 degrees of 
ankle plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the Veteran.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the 
maximum rating for limitation of motion of a joint has 
already been assigned, a finding of pain on motion cannot 
result in a higher rating.  Id.  

The Veteran's VA treatment records are devoid of evidence of 
treatment for his left ankle disability, and at his November 
2009 VA examination, the Veteran specifically reported that 
he had received no such treatment in the past 20 years.  The 
Board does note, however, that during VA treatment for his 
back in May 2005, the Veteran reported having no left leg 
weakness.  

In September 2008, the Veteran underwent magnetic resonance 
imagining (MRI) of the lower left extremity under the care of 
Dr. Marc Garant, who noted the Veteran's reports of left 
ankle pain with an unspecified left ankle injury.  The MRI 
results revealed that the Veteran had possible sinus tarsi 
syndrome, mild degeneration of the posterior facet subtalar 
joint, and minor insertional tendinopathy of the distal 
Achilles tendon.  

In accordance with the Board's August 2008 remand 
instructions, in November 2009, the Veteran was afforded a VA 
orthopedic examination to determine the current severity of 
his left ankle disability.  At the outset, the examiner noted 
that the claim's file was not available for review; however, 
the examiner subsequently received the claims file, and upon 
review, indicated that there were no significant changes to 
his diagnosis or assessment.  The Veteran reported that he 
walked 2+ miles a day and played 18 holes of golf a week.  He 
also reported that he was able to stand for 45 minutes, climb 
as many as ten flights of stairs, and to walk over five 
miles, with pain beginning after two miles.  As noted above, 
the Veteran also reported that he had not received treatment 
or undergone an evaluation of his ankle in the past 20 years, 
but indicated that, recently, he had experienced increasing 
problems with his left ankle.  Finally, the Veteran reported 
that he had used orthotics on both feet for the past two 
years, but that he used no other brace, cane, or assistive 
device.  

The examiner noted the Veteran's reports of left ankle pain 
three days a week or more depending on his level of activity.  
The examiner also reported that the Veteran's problem was 
pain, not weakness, fatigue, stiffness, or lack of endurance.  
In this regard, the examiner reported that the Veteran had 
not experienced instability, incoordination, dislocation, 
subluxation, catching, locking, or giving way, and had no 
history of gout, rheumatoid arthritis, or inflammatory 
arthritis.  The examiner also noted that the Veteran's left 
ankle disability had not resulted in any time lost from work, 
or any restrictions or accommodations at work.  Finally, the 
examiner noted that the Veteran walked with a slight limp 
after sitting for 40 minutes in the examination room, but 
that he could walk heel to toe, had a normal shoe wear 
pattern, and had no callosities indicative of abnormal weight 
bearing.  

On examination, the Veteran had dorsiflexion limited to 0 
degrees, and active and passive plantar flexion to 50 
degrees, with pain felt medially and inferiorly to the medial 
malleolus after three repetitions.  In this regard, the 
examiner reported that the Veteran's left ankle range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination, and that he 
had no significant painful motion or additional limitation of 
motion after repetitive use, although he did have mild 
tenderness.  Moreover, the examiner noted that the Veteran 
demonstrated no guarding or fear of injury during his 
examination; had no instability, subluxation, incoordination, 
abnormal posture, abnormal movement, ankylosis, spasm, or 
focal weakness during the examination; and had no edema, 
effusion, redness, heat, or drainage.  X-rays revealed that 
his ankle mortis was intact and there was no evidence of 
acute fracture; however, there was evidence of calcific 
density adjacent to the medial aspect of the talus, which the 
examiner noted was possibly related to an old injury.  Based 
on this examination and the x-ray results, the doctor 
diagnosed the Veteran with a left ankle injury.  

Based upon a full review of the record, the Board finds that 
the Veteran is entitled to a 10 percent rating for his 
residuals of a left ankle sprain.  In making this 
determination, the Board finds it significant that the 
Veteran demonstrated dorsiflexion limited to 0 degrees, 
representing a loss of 20 degrees of normal dorsiflexion.  
See 38 C.F.R. § 4.71a, Plate II (as noted above, average 
normal range of motion in the ankle is 0 to 20 degrees of 
dorsiflexion).  Accordingly, the Board finds that the Veteran 
has demonstrated moderate limitation of motion of the left 
ankle, and as such, a 10 percent rating is warranted under DC 
5271.  

However, while the Veteran's left ankle symptomatology 
warrants a 10 percent rating under DC 5271, because he has 
demonstrated above average range of motion of plantar 
flexion, and because he has shown no additional limitation of 
motion due to pain, fatigue, weakness, lack of endurance, 
incoordination, instability, subluxation, abnormal movement, 
or spasm, even after repetitive use, his total disability 
picture does not rise to the severity required for a 20 
percent rating under DC 5271.  In this regard, the Board 
finds it significant that, even taking pain on motion into 
consideration, as required by DeLuca, the Veteran has 
demonstrated plantar flexion to 50 degrees.  See 38 C.F.R. § 
4.71a, Plate II (as noted above, average normal range of 
motion in the ankle is 0 to 45 degrees of plantar flexion).  
Moreover, the Board notes that the Veteran is able to walk 
two miles a day, play 18 holes of golf a week, stand for 45 
minutes, and climb as many as ten flights of stairs without 
pain. Accordingly, the Board finds no evidence of marked 
limitation of motion.  Thus, a rating in excess of 10 percent 
under DC 5271 is not warranted in this case.  

The Board has also considered whether the Veteran is entitled 
to an increased disability rating under other potentially 
applicable codes.  Diagnostic Codes 5270 and 5272 relate to 
ankylosis of the ankle and subastragalur or tarsal joints, 
respectively.  However, given the range of motion findings 
cited above, the record is devoid of any evidence of 
ankylosis of the ankle, subastragalur joint, or tarsal joint 
such as to implicate DC 5270 or 5272.  Moreover, the November 
2009 VA examiner specifically found that there was no 
evidence of ankylosis on examination.  In this regard, the 
Board highlights that the United States Court of Appeals for 
Veterans Claims (Court), citing Dorland's Illustrated Medical 
Dictionary (28th ed. 1994), has repeatedly recognized that, 
at least for VA compensation purposes, ankylosis is defined 
as "immobility and consolidation of a joint due to disease, 
injury or surgical procedure."  See Colayong v. West, 12 
Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  

Similarly, the evidence of record is devoid of any evidence 
of malunion of the os cacis or astragalus, or of 
astragalectomy, and as such, an increased rating for any 
period under DC 5273 or 5274 is also not warranted.  The 
Board also notes that the evidence does not show cartilage 
dislocation, a threshold component necessary to receive a 
rating pursuant to DC 5258, and as such, a rating under DC 
5258 for his left ankle is not warranted. 

Finally, the Board has also considered whether a separate 
rating for arthritis of the left ankle is warranted under DC 
5003 or DC 5024.  In this regard, the Board notes that, under 
DC 5003, degenerative or traumatic arthritis established by 
x-ray findings are to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joints or joint involved.  When there is arthritis 
and at least some limitation of motion, but the limitation of 
motion would be rated as noncompensable under a limitation of 
motion code, a 10 percent rating may be assigned for each 
affected major joint or group of minor joints.  38 C.F.R. § 
4.71a, DC 5003.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  For the 
purpose of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45(f).  

Additionally, DC 5024, which pertains to tenosynovitis, 
directs that diseases be rated based on limitation of motion 
of the affected part as degenerative arthritis, except gout, 
which is to be rated under DC 5002.  38 C.F.R. § 4.71a, DC 
5024; see also 38 C.F.R. § 4.20.  

In this regard, the Board acknowledges that the September 
2009 MRI revealed mild degeneration of the posterior facet 
subtalar joint, and the November 2008 MRI revealed minor 
insertional tendinopathy of the distal Achilles tendon.  
Significantly, however, as discussed above, the Veteran is 
now in receipt of a 10 percent disability rating for his 
limitation of motion under 38 C.F.R. § 4.71a, DC 5271.  As 
such, to assign a separate rating for arthritis or 
tenosynovitis on the basis of limitation of motion under a 
different diagnostic code would violate the law against 
pyramiding, which specifically states that the evaluation of 
the same manifestations under various diagnoses is to be 
avoided.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (holding that the critical 
element in the assignment of separate ratings under 
diagnostic codes is that none of the symptomatology is 
duplicative or overlapping).  As such, a separate rating for 
arthritis under DC 5003, or tenosynovitis under DC 5024, is 
not warranted in this case.  

III.  Extraschedular Consideration

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b).  To afford justice in exceptional situations, 
an extraschedular rating can be provided.  38 C.F.R. § 
3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's left ankle 
disability are not shown to cause any impairment that is not 
already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  For these reasons, referral for consideration of 
an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to a rating of 10 percent, but not higher, for a 
left ankle sprain is granted, subject to the law and 
regulations governing payment of monetary benefits.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

In regard to his acquired psychiatric disorder claim, the 
Veteran essentially contends that he has an acquired 
psychiatric disorder as a result of his military service.  
Specifically, he asserts that he has developed PTSD and/or a 
dysthymic disorder as a result of a fatal automobile accident 
that he was involved in during service on Thanksgiving Day in 
1977.  The Board notes that Veteran's reported in-service 
stressor has been verified by his service treatment records.   

The evidence of record reveals that the Veteran was first 
diagnosed with a dysthymic disorder in February 2001, was 
noted to have a mild mood disorder and probable mild 
depression in February 2001, screened positive for PTSD in 
November 2004, and according treatment records dated in 
January 2001 and February 2001, was diagnosed with PTSD 
through an Employee Assessment Program (EAP).  Additionally, 
the Veteran has reported having PTSD symptomatology since he 
began VA treatment in January 2001, and has undergone group 
and individual therapy for anger management and relationship 
problems.  Moreover, during treatment, the Veteran has 
reported having trouble with depression, anger, and anxiety, 
and several of his treating doctors have noted his traumatic 
experiences during service.  

Pursuant to the Board's August 2008 remand instructions, in 
November 2009, the Veteran was afforded a VA psychiatric 
examination.  Although the Veteran reported to the 
examination, once there, he stated that he felt the 
evaluation was a waste of time, as he did not think that his 
mental health problems were out of the ordinary, and reported 
that he did not wish to continue the evaluation.  
Subsequently, in a December 2009 addendum note, the examiner 
reported that the Veteran had refused the VA examination.  

The Board notes that it is the Veteran's responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, as the consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  
Moreover, the Board points out that the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
"duty to assist" is not a one way street, and that a 
claimant cannot stand idle when the duty is invoked by 
failing to provide important information or otherwise failing 
to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  As such, while the 
Board acknowledges that, in this instance, the Veteran 
literally "reported" for his November 2009 examination, 38 
C.F.R. § 3.655 further requires the full cooperation of the 
Veteran in the examination process, not merely his appearance 
at the scheduled date of the examination.

Significantly, however, to date, the Veteran has not been 
afforded notice that, under 38 C.F.R. § 3.655, where 
entitlement to a benefit in an original compensation claim 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for (and fully cooperate with) such examination, that 
claim shall be rated based on the evidence of record.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  Accordingly, 
the Board finds that, prior to adjudicating this claim, the 
Veteran should be contacted and advised that the failure to 
report for and cooperate with an examination in conjunction 
with his original compensation claim may result in a denial 
on the merits insofar as the claim will be decided on the 
evidence of record under 38 C.F.R. § 3.655 (2009).  

Further, because the Veteran's claim is being remanded for 
the foregoing reason, he will be provided with another 
opportunity to undergo a VA examination to determine whether 
he has an acquired psychiatric condition that is related to 
his military service.  In this regard, the Board points out 
that, regardless of whether the Veteran is diagnosed with 
PTSD, because he has been diagnosed with a dysthymic 
disorder, has been noted to have probable depression and a 
mild mood disorder, and has described feelings of depression, 
anger, and anxiety related to his experiences during service, 
and specifically, related to a fatal car accident that 
occurred during service, an examination assessing whether he 
has a current psychiatric disorder that is related to service 
is necessary in the case.  See 38 U.S.C.A. § 5103A (d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009) (the scope of 
a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be contacted and 
advised by letter that the failure to 
report for and cooperate with an 
examination in conjunction with an 
original compensation claim may result 
in a denial on the merits insofar as 
the claim will be decided on the 
evidence of record under 38 C.F.R. § 
3.655.

2.  Thereafter, schedule the Veteran 
for a VA psychiatric examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary studies 
should be conducted.

The examiner must express an opinion as 
to whether the Veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor 
reported by the Veteran and established 
as having occurred during active 
service (i.e., the fatal November 1977 
car accident).   

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to 
the diagnosis, date of onset, and 
etiology of any other psychiatric 
disorder that is found to be present, 
i.e., dysthymic disorder, anxiety 
disorder, depression, etc.   

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current 
psychiatric disorder had its onset 
during active service or is related to 
any in-service disease or injury.    

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


